DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3 and 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Detudom (WO 2017/160241 A1) as cited by Applicant.
Regarding Independent Claim 1, Detudom teaches a blower (Fig. 4) comprising: a housing (machine unit, 100); a backpack harness (back support, 124) operably coupled to the housing (100) to support the blower (100) on a back of a user wearing the backpack harness (124; Fig. 6); an engine (gasoline engine, 132; Fig. 2) operably coupled to the housing (100); a fan assembly (200) operably coupled to the engine (132) to force air through a blower tube responsive to operation of the engine (132; Page 1, lines 13 – 18); and a starting assembly (200) comprising a starting lever (204)  comprising a lever arm (206) operably coupled to an axial member (208), and the lever arm extends radially away from an axis formed by the axial member (Annotated Fig. 4) wherein the starting lever (204) is pivotable by a user wearing the blower via the backpack harness (124) to start the engine (132; Figs. 5 and 6).  

    PNG
    media_image1.png
    551
    457
    media_image1.png
    Greyscale

Regarding Claim 2, Detudom teaches the blower (Fig. 4) wherein the lever arm (206) operably coupled to the axial member (208) at a distal end of the axial member (208; Fig. 5), wherein the backpack harness (124) meets the back of the user at an interface plane (Fig. 6), and wherein the lever arm (206) extends through the interface plane (Figs. 5 and 6; the interface plane is defined as where the harness and back of user meets so the lever, 206 starts behind the interface and can extent through the interface plane when pulled).  
Regarding Claim 3, Detudom teaches the blower (Fig. 4) wherein the lever arm (206) is extendible and retractable through the interface plane (Figs. 5 and 6).
Regarding Independent Claim 11, Detudom teaches a starting assembly (200) for a backpack blower (100), the backpack blower (100) comprising an engine (132) and a backpack harness (124) configured to support the blower on a back of a user wearing the backpack harness (124; Fig. 6), the starting assembly (200) comprising:  12 AttyDktNo: 738004/00358/P3568US00a starting lever (204) comprising a lever arm (206) operably coupled to an axial member (208) at a distal end of the axial member (208), and the lever arm (206) extends radially away from an axis formed by the axial member (Annotated Fig. 4), wherein the starting lever (204) is pivotable about an axis formed by the axial member (208) by a user wearing the blower (100) via the backpack harness (124) to start the engine (132; Figs 5 and 6).  
Regarding Claim 12, Detudom teaches the starting assembly (200) wherein the backpack harness (124) meets the back of the user at an interface plane (Fig. 6), and wherein the lever arm (206) extends through the interface plane ((Figs. 5 and 6; the interface plane is defined as where the harness and back of user meets so the lever, 206 starts behind the interface and can extent through the interface plane when pulled).  
Regarding Claim 13, Detudom teaches the starting assembly (200) wherein the lever arm (206) is extendible and retractable through the interface plane (Figs. 5 and 6).
Allowable Subject Matter
Claim 21 is allowed.
Claims 4 – 10 and 14 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 14 and 21 recite the limitations “wherein the gear assembly is operably coupled to a spring assembly and a ratcheting assembly, wherein the spring assembly is configured to accumulate tension responsive to rotation of the gear assembly in response to pivoting of the lever arm based on operation of the ratcheting assembly, and wherein the spring assembly is configured to release the accumulated tension to turn a crank shaft of the engine and start the engine”.  Although it is known in the art to provide a blower with a gear assembly and a lever configures to interface with a gear assembly, the art does not explicitly teach the limitations being claimed.
Response to Arguments
Applicant's arguments filed September 30, 2022 in regards to rejected claims 1 – 20 under 35 U.S.C. 102 (a)(1) have been fully considered but they are not persuasive; therefore the rejection is maintained.
Applicant argues Detudom fails to teach the lever arm  extends radially away from an axis formed by the axial member as claimed in amended claims 1 and 11.
Examiner respectfully disagrees.  As shown in annotated Fig. 4, the lever arm, 206 extends radially away from an axis formed by the axial member.

    PNG
    media_image1.png
    551
    457
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KATINA N. HENSON/Primary Examiner, Art Unit 3723